Citation Nr: 0904735	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a schedular rating in excess of 30 percent 
for residuals of fracture dislocation, right tarso metatarsal 
joint and fracture, right third metatarsal with traumatic 
arthritis.

2. Entitlement to an increased rating on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321, for residuals of 
fracture dislocation, right tarso metatarsal joint and 
fracture, right third metatarsal with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1975 to December 
1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2005 rating decision in which the RO, inter 
alia, continued the Veteran's 30 percent rating for residuals 
of fracture dislocation, right tarso metatarsal joint and 
fracture, right third metatarsal with traumatic arthritis.  
In December 2005, the Veteran filed a notice of disagreement 
(NOD) with the denial of a rating in excess of 30 percent for 
his residuals of fracture dislocation, right tarso metatarsal 
joint and fracture, right third metatarsal with traumatic 
arthritis.  A statement of the case (SOC) regarding this 
issue was issued in December 2006, and the Veteran filed a 
substantive appeal in January 2007.

In October 2008, the RO issued a supplemental SOC (SSOC) 
reflecting the continued denial of the claim for higher 
rating. 

For reasons explain  below, the Board has characterized the 
appeal as encompassing the two matters set forth on the 
preceding page.  The Board's decision on the claim for a 
schedular rating in excess of 30 percent for the service-
connected disability is  set forth below.  The matter of a 
higher rating for the disability, on an extra-schedular 
basis, is addressed in the remand following the order; this 
matter is being remanded to RO via the AMC, in Washington, 
DC. VA will notify the Veteran when further action, on his 
part, is required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's service-connected right foot disability 
does not result in loss of use of the foot, and there is no 
showing of ankylosis or any other findings needed to support 
a higher schedular rating

CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent 
for residuals of fracture dislocation, right tarso metatarsal 
joint and fracture, right third metatarsal with traumatic 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5283 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a post-rating letter dated in June 2005 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for his residuals of fracture dislocation, 
right tarso metatarsal joint and fracture, right third 
metatarsal with traumatic arthritis disability, as well as 
what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained 
by VA.  The June 2005 letter also notified the Veteran that 
he could send VA information that pertained to his claim.  A 
March 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

The Board notes that an August 2008 notice letter also 
appears to meet the Vasquez-Flores requirements.  However, to 
whatever extent this letter does not fully comply with the 
VCAA's notification requirements as explained in that 
decision, the Veteran is not shown to be prejudiced by any 
such error or omission.  Indeed, the Veteran's December 2005 
NOD and a November 2008 statement from his representative 
include his argument that he is entitled to a higher rating 
for his residuals of fracture dislocation, right tarso 
metatarsal joint and fracture, right third metatarsal with 
traumatic arthritis because the symptoms of this disability 
are more severe than indicated by the current 30 percent 
rating.  Consequently, any error or omission in this regard 
was "cured by actual knowledge on the part of the claimant."  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

After issuance of the June 2005, March 2006 and August 2008 
letters, and an opportunity for the Veteran to respond, the 
October 2008 SSOC reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for higher rating.  Pertinent 
objective evidence associated with the claims file includes 
post-service VA outpatient treatment (VAOPT) records, and 
reports of December 2004, September 2005 and April 2007 VA 
examinations; and, as indicated below, the record does not 
present a basis for further evaluation of the Veteran's 
residuals of fracture dislocation, right tarso metatarsal 
joint and fracture, right third metatarsal with traumatic 
arthritis disability.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his 
behalf..

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the Veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of this matter, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 



II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a  veteran.  38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

The 30 percent schedular rating for the veteran's right foot 
disability has been assigned under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5283.  Hyphenated diagnostic codes are 
used when a rating under one code requires use of an 
additional diagnostic code to identify the basis for the 
rating  assigned.  38 C.F.R. § 4.27 (2008). 

Here, Diagnostic Code 5010 reflects traumatic arthritis of 
the veteran's right foot residual to  in-service fracture.  
Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which, in turn, is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  

Diagnostic Code 5283 applies to malunion or nonunion of the 
tarsal or metatarsal bones.  Under that diagnostic code,  a 
10 rating is assignable for moderate disability, a 20 percent 
rating is assignable for moderately severe disability, and a 
30 percent rating is assignable for severe disability.  A 
maximum 40 percent rating is assignable for actual loss of 
use of the foot.

The Board further notes Further, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a veteran experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Considering the pertinent evidence of record in light of the 
above,, the Board finds that the criteria for the assignment 
of a rating greater  than 30 percent for the veteran's right 
foot disability have not been met at any time pertinent to 
the appeal.

In August 2004, the veteran presented to a private doctor 
with complaints of pain in his right foot and ankle.  The 
examiner noted that he had multiple joint pain and stiffness.  
The diagnoses were post-traumatic arthritis of the ankle and  
the mid foot, with post-traumatic deformity of the right toe.  
The doctor also commented  that,to the multiplicity of his 
complaints, the Veteran was unemployable.

In the report of a December 2004 VA examination, the examiner 
noted that the Veteran had chronic pain that limited his 
activity, and that, as a result of his disability, the 
Veteran was not working and his life was pretty well 
sedentary.  On examination, he had tenderness over the 
metatarsal and tarsal bones but no deformity was felt.  There 
was no swelling of the feet.  Dorsiflexion was from 0 degrees 
to 10 degrees and plantar flexion was from 0 degrees to 20 
degrees.  The foot could be moved passively but there was no 
obvious motion of limitation of motion even with lateral and 
medial movement.  He could not do any extensive walking but 
his feet appeared normal when standing.  His symptoms were 
such that he had difficulty walking.  The diagnosis was 
status post fractures of the right foot involving the 
metatarsal tarsal joint and third metatarsal bone with 
residual.

In the report of a September 2005 VA examination, the 
examiner noted that the Veteran continued to have pain, 
weakness and stiffness of the right foot with injury to his 
right ankle.  He had difficulty standing and difficulty 
walking.  There was fatigability and lack of endurance.  The 
Veteran could not work and his daily activities were severely 
limited.  Examination revealed loss of sensation in the 
dorsum of the right foot and loss of motion of the right 
ankle.  Range of motion was from 0 to 10 degrees flexion of 
the right ankle.  The Veteran did have some tingling in the 
toes as well from the peripheral neuropathy.  Repetitive use 
did not change the range of motion.  The diagnosis was  
fracture of the right ankle with loss of sensation of the 
dorsum of the right foot.

On April 2007 VA  examination, the Veteran complained of  
pain and stiffness of his right foot.  The recorded  history 
includes that the Veteran had not been employed since 1980.  
He tried to work as a security guard but was unable to work 
because of the difficulty he had walking.  The examiner noted 
that he had no problems with activities of daily living.  On 
range of motion testing, dorsiflexion was from 0 to 10 
degrees.  Flexion was from 0 to 25 degrees.  There was no 
change in range of motion with repetitive motion.  The 
Veteran reported  some pain when he walked. The examiner 
noted that his  gait was slow and deliberate, but that he did 
not seem to have any great deal of pain when walking.  The 
examiner also found  mild flatfoot with a normal Achilles 
tendon.  The diagnosis was   fracture dislocation of the 
right tarsometatarsal joint with post-traumatic degenerative 
joint disease and a fracture of the third metatarsal, status 
post open reduction and internal fixation, with osteopenia 
and post-traumatic degenerative joint disease.

The  foregoing evidence demonstrates that there is  no basis 
for assignment  of a rating in excess of 30 percent for 
residuals of fracture dislocation, right tarso metatarsal 
joint and fracture, right third metatarsal with traumatic 
arthritis.  

The evidence clearly indicates that, even with his complaints 
of pain, the Veteran is  still able to use the right foot to 
walk.  Hence, actual (or even comparable), loss of the right 
foot-the requirement for the maximum 40 percent rating under 
Diagnostic Code 5283-is not demonstrated.

As regards the  medical evidence of arthritis/degenerative 
joint disease (for example, the degenerative changes of the 
right foot and ankle shown on x-ray of the right ankle taken 
in conjunction with the April 2007 VA examination), the Board 
notes that there is no diagnostic code specifically for 
evaluation of  limitation of motion of the foot.  However, 
Diagnostic Code 5270 provides ratings for ankylosis of the 
ankle.  A higher, 50 percent rating is assignable for 
ankylosis of the ankle joint in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees, or 
when there is abduction, adduction, inversion, or eversion 
deformity.  Here, however, none of the medical records 
indicate that the Veteran's right ankle joint is fixed and 
immobile (ankylosed), nor is there any indication that the 
Veteran's pain is so disabling that he, effectively, has 
ankylosis associated with his disability.  There also are no 
medical findings of impairment needed to otherwise support 
assignment of  the 50 percent rating under Diagnostic Code 
5270.

The Board also has considered the applicability of other, 
alternative diagnostic codes for evaluating the Veteran's 
right foot disability, but finds that no higher schedular 
rating is assignable.  

Regarding the Veteran's flat foot, under Diagnostic Code 
5276, a higher, 50 percent rating is warranted for pronounced 
symptoms of  pes planus , to include marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the Achilles 
tendon on manipulation not improved by orthopedic shoes or 
appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
Such rating, however, is only assignable for bilateral pes 
planus, whereas only the Veteran's right foot disability (to 
include pes planus, assessed as mild) is under consideration.  

The Board also points notes that there is  no other 
diagnostic code under 38 C.F.R. § 4.71a  pursuant to which a 
rating greater than 30 percent, for a unilateral foot 
disability, is assignable..  The Board notes, in particular, 
that the diagnostic code generally utilized to evaluate 
various residuals of foot injuries-Diagnostic Code 5284-- 
provides only for a maximum rating of 30 percent, which is 
what the Veteran already has.  The Board further notes  that 
the right foot disability is not shown to involve any 
impairment that would warrant evaluating the disability under 
any other provision of VA's rating schedule. 

For all the foregoing reasons, the Board finds that there is 
no basis for staged, schedular rating for the Veteran's 
disability, pursuant to Hart, and that the clam for a 
schedular rating in excess of 30 percent for residuals of 
fracture dislocation, right tarso metatarsal joint and 
fracture, right third metatarsal with traumatic arthritis 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher schedular rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinki, 1 Vet. 
App. 49, 53-56 (2008).


ORDER

A schedular rating in excess of 30 percent for residuals of 
fracture dislocation, right tarso metatarsal joint and 
fracture, right third metatarsal with traumatic arthritis is 
denied.


REMAND

The Veteran has submitted evidence showing that he could not 
continue in his job as a security job and had not worked 
since 1980 due to his right foot disability.  Moreover, the 
private doctor in August 2004 stated that the Veteran was 
unemployable due to the multiplicity of his complaints.

The Board finds that, in view of the evidence noted above, 
specific consideration of whether the procedures for 
assignment of a higher rating on an extra-schedular basis are 
invoked is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008) 
(authorizing the assignment of an extra-schedular rating, 
pursuant to specially prescribed procedures, where the 
disability is so exceptional or unusual-due to such factors 
as marked interference with employment or frequent periods of 
hospitalization-to render the regular schedular criteria for 
rating the disability inadequate).   Such would appear to be 
pertinent in this case, as one factor for consideration under 
section 3.321 is whether the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating).  However, as the RO has not 
considered the matter of the Veteran's entitlement to a 
higher rating on an extra-schedular basis., to avoid any 
prejudice to him, the RO must do so, in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993)). 

Prior to considering a higher rating pursuant to 38 C.F.R. § 
3.321, the RO should give the Veteran another opportunity to 
present any additional information and/or evidence pertinent 
to the matter remaining on appeal.  The RO's letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
In doing so, the RO should provide notice of 38 C.F.R. § 
3.321 and  explain what is needed to substantiate the claim.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified above  are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A ; 38 
C.F.R. § 3.159. However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for a rating in 
excess of 30 percent for residuals of fracture dislocation, 
right tarso metatarsal joint and fracture, right third 
metatarsal with traumatic arthritis, on an extra-schedular 
basis.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following: 

1. The RO should send to the Veteran a 
letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim for a rating in excess of 30 
percent for residuals of fracture 
dislocation, right tarso metatarsal joint 
and fracture, right third metatarsal with 
traumatic arthritis, on an extra- 
schedular basis.

The RO should provide notice of 38 C.F.R. 
§ 3.321 and  explain what is needed to 
substantiate the claim, as well as 
.explain the  type of evidence that is 
the Veteran's  ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should adjudicate the claim for a rating 
in excess of 30 percent for residuals of 
fracture dislocation, right tarso 
metatarsal joint and fracture, right 
third metatarsal with traumatic 
arthritis, on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321, in light 
of all pertinent evidence and legal 
authority.

5.  If the claim is denied, the RO must 
furnish to the Veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
all additional legal authority considered 
(particularly, 38 C.F.R. § 3.321), along 
with clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


